 
Exhibit 10.22

 
General Electric Capital Corporation
401 Merritt Seven, First Floor
Norwalk, Connecticut  06851


July 8, 2008




James River Coal Company
901 E. Byrd Street, Suite 1600
Richmond, Virginia  23219
Attention: Samuel M. Hopkins II


Re: Consent


Ladies and Gentlemen:


Reference is hereby made to that certain Revolving Credit Agreement, dated as of
February 26, 2007 (as it may be amended, restated, modified, supplemented or
extended from time to time, including all exhibits and schedules thereto, or
otherwise modified, the “Credit Agreement”), by and among JAMES RIVER COAL
COMPANY, a corporation organized under the laws of Virginia (“JRCC”), and
certain of JRCC’s Subsidiaries identified on the title and signature pages
thereof, as borrowers (such Subsidiaries, together with JRCC, are referred to
hereinafter each individually as a “Borrower”, and collectively, jointly and
severally, as the “Borrowers”), and the other credit parties thereto from time
to time, as Guarantors (together, the Borrowers and Guarantors, the “Credit
Parties”), the lenders party hereto from time to time (the “Lenders”), GENERAL
ELECTRIC CAPITAL CORPORATION (“GECC”), a corporation formed under the laws of
Delaware, as co-lead arranger and as administrative agent for the Lenders (in
such capacity, together with its successors and assigns, if any, the
“Administrative Agent”) and as collateral agent for the Lenders (in such
capacity, the “Collateral Agent”),with MORGAN STANLEY SENIOR FUNDING, INC.,
having acted as co-lead arranger for the Lenders with GECC.  Capitalized terms
used herein without definition shall have the meanings assigned to such terms in
the Credit Agreement.


The Borrowers have requested that the Administrative Agent and the undersigned
Lenders consent to (a) JRCC’s issuance and/or sale of shares of JRCC common
stock (the “Cheyenne Equity Issuance”), as part of the purchase price under that
certain Asset Purchase Agreement, dated as of the date thereof, by and among
JRCC, Leeco, Inc., a Kentucky corporation, as buyer, Cheyenne Resources, Inc., a
Kentucky corporation, as seller, and the stockholders signatory thereto (the
“Cheyenne Asset Purchase Agreement”) relating to the acquisition of certain
assets pursuant to the Cheyenne Asset Purchase Agreement (the “Cheyenne
Acquisition”); (b) JRCC’s issuance and/or sale of shares of JRCC common stock
(each an “Equity Issuance”) in an aggregate amount not to exceed $150,000,000
for all such Equity Issuances after the date hereof, under the Shelf
Registration and any amendment, increase and/or replacement to such Shelf
Registration; and (c) the prepayment of certain Term Loan Obligations under the
Term Credit Agreement and/or Senior Notes with the Net Offering Proceeds of any
such Equity Issuance (other than the Cheyenne Equity Issuance).  Section 9.05 of
the Credit Agreement prohibits the Borrowers from (1) issuing equity in
connection with the acquisition contemplated under the Cheyenne Asset Purchase
Agreement, and (2) conducting Equity Issuances for purposes of prepaying Term
Loan Obligations under the Term Credit Agreement or Senior Notes without the
consent of the Administrative Agent and the Required Lenders.  Section 9.02 of
the Credit Agreement prohibits the Borrowers from prepaying any (x) Term Loan
Obligations unless on a pro forma basis after giving effect to such prepayment
the Credit Parties shall have Availability in excess of twenty million Dollars
($20,000,000) and (y) principal of the Senior Notes (except pursuant to a
Permitted Refinancing), in each case, without the consent of the Administrative
Agent and the Required Lenders.



 
1

--------------------------------------------------------------------------------

 

Notwithstanding the restrictions contained in Sections 9.02 and 9.05 of the
Credit Agreement, the Administrative Agent and the undersigned Lenders hereby
consent to the Cheyenne Equity Issuance and Equity Issuances under the Shelf
Registration; provided that at least fifty percent (50%) of the Net Offering
Proceeds of any Equity Issuance (other than the Cheyenne Equity Issuance) shall
be, upon receipt, segregated into a Cash Management Account and offered as a
prepayment to the Term Lenders (the “Equity Repayment”).  In the event any Term
Lender does not accept its pro rata share of such Equity Prepayment, such Term
Lender’s pro rata share of the Equity Repayment may be retained by JRCC, or used
by the Borrowers for any corporate purpose (including, without limitation, to
prepay the Senior Notes).  Notwithstanding the foregoing, no prepayment of
Indebtedness, other than the Obligations and the Term Loan Obligations, shall be
permitted if, after giving effect to such prepayment on a pro forma basis, any
Default or Event of Default shall have occurred.


The Administrative Agent and the Lenders hereby agree that the Cheyenne
Acquisition shall not be deemed to constitute a Capital Expenditure under the
Credit Agreement solely for the purpose of calculating compliance under Section
10.03 of the Credit Agreement.


The Borrowers and Guarantors hereby represent that the Cheyenne Equity Issuance,
the Cheyenne Acquisition, any Equity Issuance under the Shelf Registration and
any other transaction contemplated thereby (including the financing thereof) do
not and will not contravene any Material Contract, any Coal Supply Agreement or
Mining Permit, or any other agreement between the Borrowers or Guarantors and
any third party, and will not require any waiver, consent, approval or
authorization under any Material Contract that has not been obtained.


The Borrowers and Guarantors hereby agree to promptly take any action and
execute and deliver any such documents as may be required under Sections 8.07
and 8.08 of the Credit Agreement to obtain and perfect the Collateral Agent’s
first-priority Liens (subject to the Intercreditor Agreement) on the assets
acquired pursuant to the Cheyenne Asset Purchase Agreement.


The effectiveness of this consent letter is subject to the following conditions:
(i) that it shall be executed and delivered by the Administrative Agent, the
Required Lenders, the Borrowers and the Guarantors; and (ii) that the
Administrative Agent shall have received a copy of a consent letter, in form and
substance satisfactory to the Administrative Agent, duly executed by the Term
Loan Agent, the Required Lenders (as defined in the Term Credit Agreement), the
Borrowers and the Guarantors.



 
2

--------------------------------------------------------------------------------

 

None of the Administrative Agent or the Lenders shall have any obligation to
issue any further consent, waiver or release with respect to the subject matter
of this consent letter or any other matter.  Except as specifically provided
above, nothing contained in this consent letter shall be deemed to be a waiver
of, or shall in any way impair or prejudice, any rights of the Agent or the
Lenders under the Credit Agreement or any other Loan Document.


This consent letter may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument.


THIS CONSENT LETTER SHALL FOR ALL PURPOSES BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


[remainder of page intentionally left blank]



 
3

--------------------------------------------------------------------------------

 

Kindly acknowledge your agreement with the terms of this consent letter by
signing where indicated below and returning it to the Administrative Agent.


LENDER, ADMINISTRATIVE AGENT AND COLLATERAL AGENT:
 
GENERAL ELECTRIC CAPITAL CORPORATION
   
By: /s/ James DeSantis                               
Name:  James DeSantis
Title: Duly Authorized Signatory

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
4

--------------------------------------------------------------------------------

 



BORROWERS:
 
JAMES RIVER COAL COMPANY
   
By:   /s/ Samuel M. Hopkins II                          
Name:  Samuel M. Hopkins II
Title:  V.P.
   
JAMES RIVER COAL SERVICE COMPANY
   
By:   /s/ Samuel M. Hopkins II                          
Name:  Samuel M. Hopkins II
Title:  V.P.
   
LEECO, INC.
   
By:   /s/ Samuel M. Hopkins II                          
Name:  Samuel M. Hopkins II
Title:  V.P.
   
TRIAD MINING, INC.
   
By:   /s/ Samuel M. Hopkins II                          
Name:  Samuel M. Hopkins II
Title:  V.P.


 
5

--------------------------------------------------------------------------------

 



TRIAD UNDERGROUND MINING, LLC
   
By:   /s/ Samuel M. Hopkins II                          
Name:  Samuel M. Hopkins II
Title:  Member
   
BLEDSOE COAL CORPORATION
   
By:   /s/ Samuel M. Hopkins II                          
Name:  Samuel M. Hopkins II
Title:  V.P.
   
JOHNS CREEK ELKHORN COAL CORPORATION
   
By:   /s/ Samuel M. Hopkins II                          
Name:  Samuel M. Hopkins II
Title:  V.P.
   
JAMES RIVER COAL SALES, INC.
   
By:   /s/ Samuel M. Hopkins II                          
Name:  Samuel M. Hopkins II
Title:  V.P.
   
BLEDSOE COAL LEASING COMPANY
   
By:   /s/ Samuel M. Hopkins II                          
Name:  Samuel M. Hopkins II
Title:  V.P.




 
6

--------------------------------------------------------------------------------

 



BLUE DIAMOND COAL COMPANY
   
By:   /s/ Samuel M. Hopkins II                          
Name:  Samuel M. Hopkins II
Title:  V.P.
   
MCCOY ELKHORN COAL CORPORATION
   
By:   /s/ Samuel M. Hopkins II                          
Name:  Samuel M. Hopkins II
Title:  V.P.
   
GUARANTORS:
   
BDCC HOLDING COMPANY, INC.
   
By:   /s/ Samuel M. Hopkins II                          
Name:  Samuel M. Hopkins II
Title:  V.P.
   
EOLIA RESOURCES, INC.
   
By:   /s/ Samuel M. Hopkins II                          
Name:  Samuel M. Hopkins II
Title:  V.P.
   
SHAMROCK COAL COMPANY, INCORPORATED
   
By:   /s/ Samuel M. Hopkins II                          
Name:  Samuel M. Hopkins II
Title:  V.P.


 
7

--------------------------------------------------------------------------------

 



 
JOHNS CREEK COAL COMPANY
   
By:   /s/ Samuel M. Hopkins II                          
Name:  Samuel M. Hopkins II
Title:  V.P.
   
JOHNS CREEK PROCESSING COMPANY
   
By:   /s/ Samuel M. Hopkins II                          
Name:  Samuel M. Hopkins II
Title:  V.P.





 
 
 
 
 
 
 
 
 
 
 
 
 
8 

--------------------------------------------------------------------------------